                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8     RAY DELGADO,                                      Case No.17-cv-07370-LHK (VKD)
                                                        Plaintiff,
                                   9
                                                                                           ORDER RE MAY 3, 2019 DISCOVERY
                                                   v.                                      ORDER
                                  10

                                  11     MARKETSOURCE, INC.,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In view of the parties’ pending submission regarding their settlement of this matter (Dkt.

                                  15   No. 79), the undersigned continues the discovery production deadline set in the May 3, 2019 order

                                  16   (Dkt. No. 71) to May 17, 2019, and continues the parties’ discovery status report deadline to May

                                  17   20, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 10, 2019

                                  20

                                  21
                                                                                                   VIRGINIA K. DEMARCHI
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
